Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 3, 9, 11, 13-16 and 18-19 are all the claims.
2.	Claims 1, 3, 9, 11, 15 and 18-19 are amended and Claims 8, 12, 17 and 20 are cancelled in the Response of 2/8/2021.
3.	Claims 13-14 and 16 are withdrawn from examination as being drawn to a non-elected subject matter.
4.	Claims 1, 3, 9, 11, 15 and 18-19 are all the claims under examination.
5.	The Office Action contains new grounds for rejection based on the amendments to the claims. This Office Action is final.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
6.	The rejection of Claims 1, 3, 8-9, 11-12, 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
	a) The rejection of Claims 1, 3, 8-9, 11-12, 15 and 17-20 are indefinite for the description of the product invention as a “protein” is withdrawn in view of Applicants amendment to the claims to recite a trispecific protein comprised of elements (i)-(iii). 



Applicants have amended the claims to recite the N- and/or C-terminal organization for the protein comprising the distinct first, second and third domains vis-à-vis their respective orientations to the other much less how the flexible linkers are interposed between each of those domains in order to confer a stable, antigen-binding protein construct. 

Written Description
7.	The rejection of Claims 1 and 18-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.  
Applicants have amended Claims 18-19 to identify the methods to measure affinity (BiaCore, Scatchard Plot analysis, competitive ELISA) which lead to different parametric results for the same antibody. 

Claim Rejections - 35 USC § 103
8.	The rejection of Claims Claims 1, 3, 9-10, 12, 15, and 17 under 35 U.S.C. 103 as being unpatentable over Majeti (Oncogene (2011) 30, 1009–1019) and further in view of Marvin et (Acta Pharmacologica Sinica 2005 Jun; 26 (6): 649–658) is withdrawn.


Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	The rejection of Claims 
“d)” The rejection of Claims 
a) Applicants allege the specification further teaches the generation of licMABs having flexible linkers with various lengths, for example, Sirplg.aCD33 licMAB with a (G4S)4 linker, Sirplg.aCD33 licMAB with a (G4S)2 linker, and Sirplg.Sirplg.aCD33 licMAB with a (G4S)4 linker (see e.g.. Example 1, paragraph [0291] and Figure 10). Scientific data showing the functionality of such trispecific proteins can be found in the specification (see, e.g., Figure 10) and Dr. Karl-Peter Flopfner’s second Declaration under 37 CFR §1.132 submitted herewith (hereinafter the Second Hopfner Declaration) (see, e.g., sections 4 and 5).
Response to Arguments 
The claims are drawn to flexible linkers of from two to eight tandem repeats of four to five amino acids. The ordinary artisan cannot discern what amino acids are envisaged by the newly amended claims. By Applicants own admissions on the record, the flexible linkers are the following: (G4S)4 and (G4S)2. As regards the requirement for a “tandem repeat” of any such linkers the specification teaches the following: “For the various molecules according to the present invention a number of linkers were used, shown herein as SEQ ID NO: 6- SEQ ID NO: 21. SEQ ID NO: 6 is a GGGS-linker and SEQ ID NO: 7-13 are tandem repeats thereof, wherein the linker occurs 2-8 times, SEQ ID NO: 14 is a GGGGS-linker and SEQ ID NO: 15-21, again, are tandem repeats thereof, wherein the linker occurs 2-8 times. These linkers allow for an occurrence of respective domains/binding sites (first binding site, second binding site and third binding site) within molecules (liCADs and licMABs) of the present invention.” Thus, and to be gleaned from the disclosure is that not just any flexible linker would confer the benefit of “allowing” the occurrence of the trispecific structure.
b) Applicants allege licMABs bind their respective molecules at the surface of a tumor and immune cell similarly, irrespective of their linker lengths (see, e.g., sections 4 and 5, and Figures 4 and 5 of the Second Hopfner Declaration). These results demonstrate (i) that the linker form and length have no negative effects on the functionality of the trispecific protein, and (ii) that the employment of the currently recited linker form and length allows the functional domains of the tri specific protein to fulfil the function recited in the claims, i.e., to eliminate AML blast and to avoid systemic blockage of CD47-SIRPalpha checkpoint signaling (see also sections 6 and 7 of the Second Hopfner Declaration).
Response to Arguments
Nowhere in the Declaration of 2/8/2021 does the declarant disclose the composition for the actual flexible linkers used in a tandem repeat format for the constructs depicted in the data. Accordingly, the ordinary artisan is nowhere closer to knowing what amino acids would comprise the flexible linkers to render then universally acceptable for the instant trispecific construct.
The rejection is maintained.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
10.	The rejection of Claims 
	The claims have been amended to insert the final “wherein” clause stating “wherein the trispecific protein efficiently eliminates the AML blasts while at the same time avoiding the systemic blockage of CD47-SIRPa checkpoint signaling.”

	a) Applicants allege specification also teaches that the trispecific protein that combines a first domain that binds specifically to CD33, a second domain that binds to, for example, CD16 (a marker for immune cells, in particular macrophages, NK cells, monocytes and dendritic cells) and a third domain that binds to the checkpoint receptor ligand CD47 (thus inhibiting antiphagocytic checkpoint signaling from the tumor cell through SIRPa to the immune cell) efficiently eliminates the AML blasts while at the same time avoiding side effects due to systemic blockage of CD47-SIRPa checkpoint signaling that otherwise may occur (see, e.g., paragraph [0033], and Figure. 3 C).
	Applicants allege licMABs bind their respective molecules at the surface of a tumor and immune cell similarly, irrespective of their linker lengths (see, e.g., sections 4 and 5, and Figures 4 and 5 of the Second Hopfner Declaration). These results demonstrate (i) that the linker form and length have no negative effects on the functionality of the trispecific protein, and (ii) that the employment of the currently recited linker form and length allows the functional domains of the trispecific protein to fulfil the function recited in the claims, i.e., to eliminate AML blast and to avoid systemic blockage of CD47-SIRPalpha checkpoint signaling (see also sections 6 and 7 of the Second Hopfner Declaration).
	Response to Arguments
	The Examiner does not dispute the truth of the matter asserted regarding the actual reduction to practice for the trispecific construct of those data. The Examiner submits and maintains that Applicants have not demonstrated with a reasonable number of species that just any protein comprising each of elements (i)-(iii) under the linkage association as instantly claimed would possess the structure/function correlation to specifically bind the cognate domains and to impart the properties for the trispecific protein as whole to meet the “wherein” clause either, in vitro or in vivo.
MPEP 2163 states in part “Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).”
Thus, when there is substantial variation within the genus as for example the “trispecifc protein”, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. Applicants have not characterized a representative species falling within the genus of trispecific proteins that would possess the functionalized properties of the claims to meet the full breadth and scope of the invention.
The CAFC has spoken more recently to the need to identify both the antigen and the antibody to which it binds under the decision of Amgen v. Sanofi and Regereron. From the recent decision by the CAFC denying Amgen’s request to a rehearing, the Court conducted a review of antibody written description, with a leaning towards requiring antibody structure in claims (see Amgen vs Sanofi and Regeneron Case: 17-1480 Document: 176 Filed: 02/06/2018). In going beyond Lederman’s new human CD40R from the holding of Noelle v. Lederman, the Court has placed as much emphasis on antibody correlation of structure/function as for any antigen, new or otherwise.
p-7 “Section 112 requires a “written description of the invention,” 35 U.S.C. §112(a) (emphasis added), but the instruction envisions a patent based on a description of something that is not the invention—an antigen, rather than the antibody that is the subject of the claims. It would be like awarding a patent to an arrow—or worse yet, all arrows—based on a description of a target.”
“It is undisputed science that the chemical structure of, or binding site on, an antigen does not teach the structure of an antibody.” 
p. 9-10 “Like all patentees, Amgen can try to show on remand that its genus claims satisfy the written description requirement because they disclose either a “representative number of species falling within the scope of the genus” or “structural features common to the members of the genus.” Ariad, 598 F.3d at 1350.”
Finally, an attached a copy of the slide presentation from the BCPC meeting held on 9/17/2020 addresses the written description requirements for antibody structures. See in particular slide #8 regarding the requirements for antibody CDRs in claims of an open generic scope as herein claimed for the genus of all possible functionalized trispecific proteins for elements (i)-(iii) which are known and yet to be discovered.
	The rejection is maintained.

New Grounds for Rejection
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1, 3, 9, 11, 15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1, 3, 9, 11, 15 and 18-19 recite the limitation "the AML blasts" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
b) Claims 1, 3, 9, 11, 15 and 18-19 recite the limitation "the systemic blockage of the CD47-SIRPα checkpoint signaling" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
	c) Claims 1, 3, 9, 11, 15 and 18-19 are indefinite for the recitation the “the third domain is fused…of the first domain by a flexible linker.” It is not clear which of the two copies of the first domain are fused to the third domain.
d) The term "efficiently" in Claim 1 is a relative term which renders the claim (and dependent claims thereof) indefinite.  The term "efficiently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
e) Claims 1, 3, 9, 11, 15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural element from any one or all three of (i)-(iii) that contribute to avoiding the systemic blockage of CD47-SIRPα checkpoint signaling. The meaning of systemic blockage is not clear or in what biophysical context this would occur. It is not clear what aspect of the trispecific protein regulates and/or provides the “avoiding” of any such event from occurring. It is not clear if “avoiding” means elimination or reduction.
  
Claim Rejections - 35 USC § 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12.	Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 3 is drawn to AML tumor cells in general whilst Claim 1 is drawn to AML blasts which is a narrower subset within a generic AML cell population.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
13.	No claims allowed.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643